Citation Nr: 9901982	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin condition, to 
include seborrhea, early lichen simplex chronicus, dermatitis 
dyshidrotic and hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1962 to 
September 1982, including service in Vietnam.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from May 1994 rating decisions rendered 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  At that time, the RO 
also denied claims of entitlement to compensable ratings for 
service-connected residuals fracture, right clavicle; 
bursitis, right shoulder; and residuals, skull fracture and 
right orbital fracture with slight non-disfiguring facial 
asymmetry, with all disabilities evaluated as noncompensable.  
A timely notice of disagreement and substantive appeal were 
received with regard to all of the aforementioned claims.  
However, in an attachment to a statement in support of claim 
(VA Form 21-4138), received by the RO in dated in September 
1996, the veteran indicated that he desired to withdraw the 
claims for compensable ratings for service-connected 
residuals fracture, right clavicle; bursitis, right shoulder; 
and residuals, skull fracture and right orbital fracture with 
slight non-disfiguring facial asymmetry.  The Board further 
notes that the veterans desire to withdraw the increased 
ratings claims was reemphasized in the veterans 
representatives informal hearing presentation, dated in 
November 1998.  Accordingly, the sole issue before the Board 
at this time is the issue of entitlement to service 
connection for a skin condition.  See 38 C.F.R. § 20.204 
(1998).

However, certain language in a letter from the veteran, 
received in January 1997, suggests that he may now be 
advancing an increased rating claim for his service-connected 
residuals, skull fracture and right orbital fracture with 
slight non-disfiguring facial asymmetry.  As stated 
previously, this issue was withdrawn in September 1996, and 
is not currently before the Board.  This matter is hereby 
referred to the RO for appropriate action.

The Board also notes that in June 1998, subsequent to the 
veterans case being transferred to the Board, additional 
evidence was received by the RO.  Specifically, the Board 
received brief statements from the veteran and copies of 
treatment records pertaining to the left shoulder.  These 
reports have not previously been considered by the RO.  In 
this respect, regulations provide that any pertinent evidence 
submitted by the veteran or representative which is accepted 
by the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case (SSOC), 
unless this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304 (c) (1998) (emphasis added).  Although 
the veteran has not waived his procedural rights in this 
regard, the Board has determined that a remand for 
consideration of these documents, and issuance of an SSOC, is 
not warranted.  None of the documents submitted are relevant 
to the claim on appeal.  The dowments are therefore not 
pertinent, and the Board finds that the evidence received by 
the RO in June 1998, subsequent to the veterans case being 
transferred to the Board is not pertinent evidence for which 
a remand is required under 38 C.F.R. § 20.1304 (c).    


FINDING OF FACT

There is no medical evidence of a nexus between a skin 
disorder, to include seborrhea, early lichen simplex 
chronicus, dermatitis dyshidrotic and/or hidradenitis 
suppurativa, and the veterans active military service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
a skin condition, to include seborrhea, early lichen simplex 
chronicus, dermatitis dyshidrotic and hidradenitis 
suppurativa, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that the veteran was treated on 
several occasions in March 1969 for a painful cobblestone 
appearing pruritic erythematous rash on his trunk and groin.  
A March 31, 1969, clinical record includes a comment that the 
condition was clear and suggests that the problems may have 
been a reaction to a flu shot.  In November 1971, he was 
treated for complaints of three to four years of dandruff and 
itching near his eyebrows, ears and the bridge of his nose.  
The impression was seborrheic dermatitis.  In May 1973, the 
veteran was treated for seborrheic dermatitis.  On clinical 
examinations in June 1975 and April 1979, the veterans skin 
was clinically evaluated as normal.  A June 1980 service 
medical record documents hospital admission for a pulmonary 
problem.  This record shows that examination of the veterans 
skin was not remarkable.  On separation examination in April 
1982, the veteran checked the appropriate box to indicate 
that he had or had had skin diseases, but his skin was 
clinically evaluated as normal at that time.  

In an October 1982 claim for compensation for various 
disabilities, the veteran did not refer to any skin problems.  
A VA examination report dated in December 1982 includes a 
notation that no evidence of skin disease was present.

Private medical records dated in 1988 show swelling, 
irritation, and itching of the right eyelid which was 
attributed to probable sinusitis with secondary edema; a 
prior injury to this area was also reported.  A private 
medical record dated in December 1988 shows that the veteran 
was treated for a rash under his arm and high blood pressure 
and includes a notation indicating that the veteran reported 
that the rash had existed for eight years.  The relevant 
assessment was tinea crura.  In June 1989, he was treated for 
erythrasma of his left axilla and groin.

Documents associated with a VA examination report, dated 
between July and August of 1989, show that the veteran 
complained of a skin rash under his left arm and groin which 
had existed since 1978.  The relevant diagnosis was contact 
dermatitis.  A report from Thomas G. Olsen, M.D., dated in 
March 1990, shows that the veteran was diagnosed with 
seborrhea with early evidence of lichen simplex chronicus. VA 
outpatient treatment records, dated in November 1993, show 
that the veteran was treated for complaints of what he 
reported as an 18 year-old rash.  The diagnosis was 
hidradenitis suppurativa of the left axilla.  In April 1994, 
it was noted that there was an additional component of 
intertrigo vs. candida vs. erythrasma.

VA outpatient treatment records, dated in 1997, show 
treatment for complaints of constant itching related to skin 
lesions on his hands, axilla and scrotum said to be of 30 
years duration and unresponsive to treatment.  A February 
1997 report shows that on examination the veteran had inter 
alia six large ulcerated cobblestone- appearing lesions.  
The assessments included skin lesions, hidradenitis 
suppurativa, rash to left axilla with probable secondary 
infection, seborrheic dermatitis and dyshidrotic eczema of 
the hands.  In July 1997, a shave biopsy of the left axilla 
resulted in a primary diagnosis of dermatitis seborrheic, and 
secondary diagnoses of dermatitis dyshidrotic and 
hidradenitis suppurativa.    

The veteran argues that he has had a skin condition, to 
include seborrhea, early lichen simplex chronicus, dermatitis 
dyshidrotic and/or hidradenitis suppurativa, on various parts 
of his body ever since his service.  He states that he was 
exposed to Agent Orange and other herbicides while serving in 
Vietnam between April 1964 and April 1965.  In particular, he 
reported that while in Vietnam he was heavily exposed to 
herbicides while working in a hangar in which Agent Orange 
and other herbicides were stored for use by a defoliation 
unit known as the Ranch Hands.  He reports that his skin 
disorders were intermittent from 1969 to 1975, and continuous 
from 1975 to the present.  Finally, he argues that his 
current skin disorders and symptoms, to include a 
cobblestone-like rash, are essentially identical to the skin 
disorders he was treated for in 1969.  As proof of current 
symptoms, he has submitted a photocopy of a prescription for 
a topical cream, dated in October 1996.

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It should also be noted that disease associated with exposure 
to certain herbicide agents, listed in 38 C.F.R. § 3.309, 
will be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkins disease; non-Hodgkins 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded; 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The United States Court of Veterans Appeals (Court) has 
indicated that in order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veterans initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage, 10 Vet. 
App. at 498.

The record includes various private and VA medical records 
which clearly include diagnoses of current disorder related 
to the skin, and the requirement of a medical diagnosis of 
current disability for well-grounded purposes has therefore 
been met.  Moreover, the veterans assertions of inservice 
skin symptomatology are sufficient in themselves for well-
grounded purposes and are, in fact, fully supported by 
service medical record entries.  

The critical and determinative question thus becomes whether 
the record includes medical evidence linking current skin 
disability to the veterans service.  However, after 
reviewing the totality of the evidence, the Board is unable 
to find medical evidence of the necessary link to service.  
While the veteran was clearly treated for skin problems on 
several occasions during service, there is no medical 
evidence of a continuity of symptomatology after such 
inservice treatment to link those inservice skin problems to 
his current skin disorder(s).  In fact, it would appear that 
the inservice skin disorders were acute in nature as 
demonstrated by the fact that subsequent service medical 
records (included clinical examination reports) all show that 
military medical personnel determined, after examination, 
that the veterans skin was normal.  Moreover, the veteran 
did not reference any skin problem when he filed a 
compensation claim for other disorders in October 1982, and 
VA examination in December 1982 resulted in an express 
clinical finding that there was no evidence of skin disease 
at that time.  While the record includes medical evidence of 
skin disorders in the late 1980s, this was a number of years 
after the last documented inservice skin problems in the mid-
1970s.  In the Boards view, the detailed and numerous 
medical records during service and thereafter simply do not 
show the necessary continuity of symptoms to show the 
required nexus to service. 

Further, the special presumptive provisions regarding 
veterans who were exposed to herbicide agents cannot be used 
in this case to otherwise show the required nexus since there 
has been no medical showing that the veteran currently 
suffers from any of the listed diseases which are entitled to 
such presumption.  

Moreover, the record does not include any medical opinion 
linking the continuity of symptoms reported by the veteran to 
a current skin disorder so as to well-ground his claim under 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board recognizes the veterans Vietnam service and fully 
understands his contentions.  However, what is lacking to 
well-ground the present claim is medical evidence of a link 
to service.  The veteran, as a lay person untrained in the 
fields of medicine, is not competent to offer an opinion as 
to medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In sum, the Board must conclude that the veterans 
claim is not well-grounded.  38 U.S.C.A. § 5107(a).  The 
Board is unaware from the record of specifically identified 
documents which would be material and relevant to the claims 
and which have not been obtained or requested.  In any event, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

The Board acknowledges that the case file includes records 
from the Social Security Administration (SSA), and that the 
veterans representative has argued that a remand is required 
because the SSAs determination indicates the veteran was 
treated by private health care providers whose records are 
missing.  However, the duty to assist the veteran does not 
arise until he has presented a well-grounded claim.  Further, 
the veterans claim has been denied because the claims file 
does not contain competent evidence of a link between any of 
the veterans current skin disorders and his service, which 
ended over 16 years ago, in September 1982.  The SSAs 
decision, dated in February 1996, indicates that the veteran 
was determined to be disabled as of February 1994 due to 
disorder of the back, right knee, arthritis and an enlarged 
prostate.  The decision does not contain any reference to a 
skin disorder and there is no indication that the SSAs 
records contain information relevant to this issue.  
Furthermore, the veteran has not identified the SSAs records 
as pertinent to his claim.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
